Order appealed from unanimously reversed, with $20 costs and disbursements to the appellant, and the sale by the marshal vacated, upon the ground that more property was sold under the execution than that which was specified in the marshal’s notice of sale. The judgment-debtor’s assets having been transferred to an assignee for the benefit of creditors, the respondent purchaser should be directed to restore to said assignee the property coming into his hands by reason of the sale. In disposing of this property, the assignee must recognize that the judgment-creditor obtained a lien upon certain of these assets by levy made prior to the taking effect of the assignment for the benefit of creditors. Settle order on notice. Present — Peck, P. J., Dore, Callahan, Van Voorhis and Shientag, JJ.